Citation Nr: 1047903	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, 
to include as secondary to service-connected left hand 
disability.

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of gunshot wound to the left hand with 
sensory nerve impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to November 
1968.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an October 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The issue of entitlement to service connection for scars, 
as residuals of gunshot wound to the left hand, has been 
raised by the record, but has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of the record shows that the Veteran's current 
right hand disorder is related to his service-connected left hand 
disability.

2.  The Veteran's service-connected residuals of gunshot wound to 
the left hand with sensory nerve impairment are manifested by no 
more than severe incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  A right hand disorder is the result of or proximately due to 
the Veteran's left hand disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of gunshot wound to the left hand 
with sensory nerve impairment are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

With respect to the issue of service connection for a right hand 
disorder, the Board is granting in full the benefit sought on 
appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered as this decision herein poses no risk of prejudice to 
the Veteran.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2006 and April 2008 letters advised the Veteran 
of the necessary elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's April 
2008 letter informed the Veteran of what evidence was required to 
substantiate his claim for increased disability rating and of his 
and VA's respective duties for obtaining evidence.  The Veteran 
was also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
residuals of gunshot wound to the left hand.  38 C.F.R 
§ 3.159(c)(4).  The Board finds that the VA examinations obtained 
in this case are more than adequate and they provide sufficient 
detail to determine the severity of the Veteran's 
service-connected left hand disability.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  These examinations were based upon 
a physical examination of the service-connected left hand, a 
review of his claims file, and with consideration of the 
Veteran's statements.  Moreover, a VA peripheral nerves 
examination was provided to the Veteran in June 2009 based on his 
lay testimony presented at the April 2008 RO regarding the loss 
of function of his left hand associated with numbness and 
impaired coordination.  The Veteran has neither advanced an 
argument that the examination was deficient in any respect, nor 
that he was prejudiced thereby.  Id.  As there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this issue, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).


Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Historically, the Veteran served in the Army from October 1966 to 
November 1968.  Service connection was granted for residuals of 
gunshot wound to the left hand in January 1969, effective from 
November 6, 1968.  Herein, the Veteran is seeking service 
connection for a right hand disorder, secondary to his service-
connected left hand disability.

The Veteran's service treatment records are silent concerning 
complaints of or treatment for a right hand disorder.

In October 2007, the Veteran was afforded a VA examination in 
conjunction with this claim.  There is no indication that the VA 
examiner reviewed the Veteran's claims file.  The Veteran denied 
having had any injury to his right hand.  He reported that he had 
increasing problems with his right hand over the course of the 
past ten years, although there was no specific trauma or inciting 
event.  He reported pain, stiffness, swelling, and occasional 
heat, but denied instability, giving-way or locking.  He 
underwent two right carpal tunnel release surgeries, as well as 
thumb fusion.  The Veteran reported that after his discharge from 
military service, he worked for multiple jobs, which were 
physical in nature and required extensive use of his hands.  
After examining the Veteran's right hand and reviewing the x-ray 
taken at the examination, the diagnoses were degenerative 
osteoarthritis of the proximal interphalangeal joints of the 
right hand and status post first carpometacarpal joint partial 
excision and fusion.  The examiner stated "[a]fter review of the 
information provided by the [V]eteran himself as it pertains to 
his right hand condition and in light of his long history of 
physical labor and his current radiographic findings of 
degenerative changes; it is my opinion that his current right 
hand condition is not caused by, or the result of any activities 
undertaken while actively enlisted in the [m]ilitary service, nor 
is it in any way related to his previously service-connected 
gunshot wound to his left hand."

A January 2008 private treatment report reflects that the Veteran 
was seen for re-evaluation of his right hand.  He complained of 
cramping in his hand with spasming of the fingers.  The treating 
physician, Dr. W.K., stated "[the Veteran] is not able to use 
the left hand normally secondary to an old gunshot wound and this 
has apparently accelerated his degenerative changes on the 
right."  After conducting a physical examination and reviewing 
the x-ray of the wrist and hand, the diagnoses were 
osteoarthritis of the right hand; right hand pain; and status 
post right carpal tunnel release and basal joint fusion of the 
right thumb.

Based on the totality of the evidence, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's right hand disorder is related to his service-
connected left hand disability.  38 U.S.C.A. § 5107(b).  There is 
currently diagnosed osteoarthritis of the right hand.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).

In this case, a VA examiner and a private physician have offered 
contrasting opinions regarding the etiology of the Veteran's 
current right hand disorder.  As noted, the private physician, 
Dr. W.K., related the Veteran's current right hand disorder to 
his service-connected residuals of gunshot wound to the left 
hand.  Specifically, Dr. K. stated that the Veteran's inability 
to use his left hand had "apparently" accelerated the 
degenerative changes on the right hand because of the increased 
usage of the right hand.  While the private physician appears to 
have relied upon the Veteran's reported history, as opposed to a 
review of the claims file, the Board finds that this opinion is 
consistent with the medical evidence of record.  The October 2007 
VA examiner provided a contrasting opinion.  Primarily relying on 
the Veteran's reported symptoms pertaining to the right hand and 
his employment history, the examiner concluded that the Veteran's 
right hand condition was not related to his military service, nor 
was it any way related to his service-connected gunshot wound to 
his left hand.  While the examiner did not review the Veteran's 
claims file, this opinion is supported by a rationale consistent 
with other evidence of record.

Accordingly, the Board finds that the medical opinions of record, 
at the least, in relative equipoise.  Both opinions were 
consistent with other evidence of record.  However, the private 
medical opinion directly addresses the issue of aggravation.  
Accordingly, entitlement to service connection for a right hand 
disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Increased Evaluation

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Service connection for the Veteran's residuals of gunshot wound 
to the left hand was granted by a January 1969 rating decision 
and a 40 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5221, effective from November 6, 1968.  
Subsequently, by a January 1972 rating decision, the RO reduced 
the evaluation to 20 percent under 38 C.F.R. § 4.73, Diagnostic 
Code 5309, effective April 1, 1972.  In July 2006, the Veteran 
filed the present claim for an increased evaluation for his 
service-connected residuals of gunshot wound to the left hand.  
As the 20 percent evaluation under Diagnostic Codes 5309-5308 is 
the maximum rating assignable for the Veteran's left hand muscle 
injury, the RO's October 2009 rating decision assigned a 30 
percent evaluation for the left hand sensory nerve impairment 
under Diagnostic Codes 5309-8516, effective April 3, 2008.

The Veteran continues to seek an increased rating in this matter.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran's service-connected residuals of gunshot wound to the 
left hand with sensory impairment are currently evaluated under 
hyphenated Diagnostic Codes 5309-8516.  38 C.F.R. §§ 4.73, 
4.124a, Diagnostic Codes 5309-8516 (2010).  The hyphenated code 
used for rating the Veteran's disability indicates that the 
Veteran's left hand disability includes injuries to the muscle 
Group IX of the left hand, Diagnostic Code 5309, and paralysis of 
the ulnar nerve, Diagnostic Code 8516.  See 38 C.F.R. § 4.27 
(2010).  However, a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  Therefore, an evaluation of 30 percent 
under Diagnostic Code 8516 is currently assigned for the 
neurological symptomatology of the Veteran's left hand 
disability.

The Veteran is right-handed; thus his right upper extremity is 
considered his major extremity, and his left hand is considered 
his minor upper extremity.  See 38 C.F.R. § 4.69 (2010).

Under Diagnostic Code 8516, severe incomplete paralysis of the 
ulnar nerve warrants a 30 percent evaluation.  A maximum 
evaluation of 50 percent is warranted for complete paralysis of 
the ulnar nerve of the minor upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the thumb; 
and weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

In November 2006, the Veteran was afforded a VA examination.  The 
VA examiner stated that the Veteran's claims file was reviewed.  
The examiner noted the Veteran's history of a gunshot wound to 
the left hand in 1968, which resulted in fractures of the 2nd, 
3rd, 4th, and 5th metacarpals.  The Veteran reported pain and 
stiffness of the left hand, which increased in the previous three 
years and rated the pain at 5 to 6 on a scale of 1 to 10.  The 
Veteran reported having minimal numbness over the left hand, 
especially around the scars over the dorsal aspect of the left 
hand, as well as the hypothenar area.  The Veteran reported that 
he was a right -handed person.  He could not handle weights over 
10 to 15 pounds with his left hand.  He denied any subsequent 
injuries to the left hand or any recent surgeries to it.  He 
denied frequent flare-ups or incapacitating episodes.  On 
physical examination, there was minimal wasting of the left 
hypothenar muscles as well as the 3rd, 4th, and 5th dorsal 
interosseus muscles of the left hand.  Residual scars were 
present, but all scars were well-healed, with no keloid changes, 
local tenderness, inflammation, induration, or inflexibility; nor 
were they elevated or depressed.  
The left hand grip was slightly reduced to 4 out of 5.  
Circulation was intact.  Minimal swelling was found, especially 
in the 2nd metacarpophalangeal joint.  No tenderness, redness, or 
warmness was shown.  The movements of the joints and other small 
joint of the left hand as well as the wrist joints were within 
normal limits and not painful, and repetitive joint movements 
were normal.  Tinel and Phalen signs were negative.  Sensations, 
including monofilament touch sensations, were diminished over the 
scars of the left hand.  The diagnoses were residual scars over 
the left hand related to the 1968 gunshot wound of the left hand; 
minimal wasting and atrophy of the left hypothenar muscles as 
well as the left 3rd, 4th, and 5th interosseus muscles, related 
to the left hand gunshot wound; and degenerative joint disease 
involving the left hand.  The VA examiner noted that the joint 
function was not additionally limited by pain, weakness, fatigue, 
or lack of endurance after repetitive use.

At his April 2008 hearing before the RO, the Veteran testified 
that he experienced continuous aches and pain in his left hand.  
He also testified that on occasion he had loss of function of the 
left hand and had dropped things, and that he experienced 
numbness of the fingers, as well as at the top of his hand.

Subsequently, a VA peripheral nerves examination was obtained in 
June 2009.  The VA examiner stated that the claims file was 
reviewed.  The examiner noted the Veteran's symptoms of numbness, 
impaired coordination, and difficulty picking up or handling 
small objects, and that the specific location was the ulnar side 
of the left hand and the 3rd, 4th, and 5th fingers.  On motor 
examination, loss of strength was shown in the intrinsic muscles 
of the radial part of the hand, which the examiner stated was 
more due to direct trauma to the muscles rather than nerve 
injury.  On sensory function test, moderate loss of vibration and 
pinprick was shown, as well as marked loss of light touch and two 
point discrimination of the dorsum of the left hand from the 3rd 
metacarpal to the radial margin of the hand.  Similar loss was 
found to the palm in the same distribution and in the 4th and 5th 
fingers.  The 3rd finger also had sensory loss but not quite as 
marked, noted to be moderate for all modalities.  Bicep and 
brachioradialis reflexes (C5-C6) were 2+ on the left side.  No 
tremors, tics, or other abnormal movements were found, and the 
examiner stated that the nerve disorder did not affect the 
function of any joint.  The diagnoses were sensory nerve 
impairment of the left hand and the 3rd, 4th, and 5th fingers.  
No nerve dysfunction was shown.  The examiner noted there were no 
significant effects on occupation; no effects on daily 
activities, such as doing shopping, exercise, travelling, 
feeding, or bathing; but mild effects on doing chores, sports, 
recreation, and dressing.  The examiner further stated that the 
sensory nerve injury was clearly due to the gunshot wound of the 
left hand as the distribution correlated well with the location 
of the wound.

A September 2010 private treatment report stated the Veteran was 
seen with a complaint of left hand pain, diffuse aching in the 
hand secondary to an old injury.  He denied numbness or tingling 
in the extremity.  On examination of the left hand, the Veteran 
had an obvious deformity in the mid metacarpal and scarring, and 
there was finger stiffness, primarily in the index finger.  No 
neurologic deficit was shown.  Circulatory and neurovascular 
status was intact.  The diagnosis was degenerative 
osteoarthritis, post traumatic bony deformity following gunshot 
wound of the left hand.

On consideration of the foregoing evidence, the Board concludes 
that a rating in excess of 30 percent is not warranted for the 
residuals of gunshot wound to the left hand.  There is competent 
evidence of more than just sensory involvement.  The Veteran has 
reported such complaints as pain, stiffness, numbness, hand grip 
weakness, and impaired coordination of the left hand and fingers.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that 
lay testimony is competent to establish the presence of 
observable symptomatology).  Objective examination showed 
moderate loss of vibration and pinprick, as well as marked loss 
of light touch and two point discrimination of the dorsum of the 
left hand from the 3rd metacarpal to the radial margin of the 
left hand.  Similar loss was shown in the palm and the 4th and 
5th fingers.  As there is also competent evidence of a decrease 
in hand strength, an evaluation reflecting severe impairment is 
warranted.

However, the record does not reflect symptoms productive of 
complete paralysis of the ulnar nerve, and no such conditions 
have been diagnosed in the medical evidence.  In this regard, at 
the November 2006 VA examination, the left hand grip was only 
slightly decreased to 4 out of 5.  There is no muscle atrophy 
shown.  Although loss of strength was shown in the intrinsic 
muscles of the hand, the November 2006 VA examination revealed 
only minimal wasting of the left hypothenar muscles, as well as 
the 3rd, 4th, and 5th dorsal interosseus muscles of the left 
hand.  Moreover, the June 2009 VA examiner found that there was 
no nerve dysfunction and the September 2010 private treatment 
report noted that no neurologic deficit was shown.  Ultimately, 
none of the following symptoms have been noted in the record: the 
"griffin claw" deformity due to flexor contraction of the ring 
and little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb.  The Board thereby 
concludes that the overall neurological symptomatology of the 
residuals of the left hand gunshot wound approximates no more 
than severe symptoms warranting 30 percent disability evaluation 
for the minor hand paralysis of the ulnar nerve, and the 
preponderance of the evidence is against a higher evaluation for 
the neurological symptomatology.

The Board has considered whether a higher evaluation is 
assignable by evaluating the Veteran's left hand disability under 
any potentially relevant diagnostic code criteria.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the 
Veteran has contended that the functional loss of the left hand 
must be considered under 38 C.F.R. § 4.40 (2010).  It is noted 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010) should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).  As the Veteran's left hand 
disability is associated with the anatomical locations of the 
left hand joints, including fingers, the Board has considered 
whether a higher disability evaluation than 30 percent is 
assignable under diagnostic criteria for rating musculoskeletal 
symptomatology.  However, the applicable diagnostic criteria 
under 38 C.F.R. § 4.71a pertaining to akylosis or limitation of 
motion of single or multiple digits of the hand do not afford 
disability evaluations in excess of the currently assigned 30 
percent unless there is evidence of ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230 (2010).  The evidence does 
not show ankylosis of the left hand fingers.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure").  In addition, the November 2006 VA 
examination revealed that the movements of the Veteran's left 
hand joints, as well as repetitive joint movements, were within 
normal limits, and the June 2009 VA examiner found that the 
Veteran's left hand disability did not affect the function of any 
joint.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe a veteran's disability level and symptomatology, then 
the veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

In this case, the Veteran's disability picture is not so unusual 
or exceptional in nature as to render the current rating 
inadequate.  The Veteran's left hand disability is evaluated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516, the 
criteria for which are found to specifically contemplate the 
level of disability and symptomatology.  The Veteran's service-
connected residuals of gunshot wound to the left hand with 
sensory nerve impairment are manifested by no more than severe 
incomplete paralysis of the ulnar nerve.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the current disability rating 
assigned for his service-connected left hand disability.  A 
rating in excess of 30 percent is provided for complete paralysis 
of the ulnar nerve, but the evidence of record did not 
demonstrate that such manifestations were present in this case.  
The criteria for the current disability rating more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected left hand 
disability, the evidence shows no distinct period of time during 
the entire appeal period, during which the Veteran's 
service-connected left hand disability varied to such an extent 
that a rating greater than or less than 30 percent would be 
warranted.  Thus, staged ratings are not in order.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation in 
excess of 30 percent for service-connected residuals of gunshot 
wound to the left hand, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a right hand disorder is granted.

An increased evaluation in excess of 30 percent for residuals of 
gunshot wound to the left hand with sensory nerve impairment is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


